Pamela D. Weiss
Blair M. Christensen
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendants

                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

KELSEY HOWELL, as P.R. for ESTATE OF             )
DAN DEMOTT, JR.,                                 )
                                                 )
             Plaintiff(s),                       )
                                                 )
vs.                                              )
                                                 )
MUNICIPALITY OF ANCHORAGE, LUIS                  )
SOTO, and STEVEN E. CHILDERS,                    )
                                                 )
             Defendants.                         )   Case No. 3:20-cv-00301-SLG
                                                 )

           SERVICE LIST OF ALL PARTIES AND THEIR COUNSEL

      The attorney for Plaintiff Kelsey Howell, as P.R. for Estate of Dan Demott, Jr., is:
             Jeffrey Barber
             Barber & Associates
             540 E 5th Ave
             Anchorage, AK 99501
             Phone: (907) 276-5858
             Fax: (907) 276-5817




         Case 3:20-cv-00301-SLG Document 5 Filed 12/08/20 Page 1 of 2
        The attorneys for Municipal Defendants are:
                 Pamela D. Weiss
                 Blair M. Christensen
                 Municipal Attorney’s Office
                 P.O. Box 196650
                 Anchorage, AK 99519
                 Phone: (907) 343-4545
                 Fax: (907) 343-4550


        Respectfully submitted this 8th day of December, 2020.

                                                     KATHRYN R. VOGEL
                                                     Municipal Attorney

                                                     By:      s/Pamela D. Weiss &
                                                              Blair M. Christensen
                                                              Pamela D. Weiss
                                                              Alaska Bar No. 0305022
                                                              Assistant Municipal Attorney
                                                              Blair M. Christensen
                                                              Alaska Bar No. 0311088
                                                              Assistant Municipal Attorney
                                                              Municipal Attorney's Office
                                                              P.O. Box 196650
                                                              Anchorage, Alaska 99519-6650
                                                              Phone: (907) 343-4545
                                                              Fax: (907) 343-4550
                                                              E-mail: uslit@muni.org


Certificate of Service
The undersigned hereby certifies that on December 8, 2020, a
true and correct copy of the foregoing was served by electronic
means through the ECF system.


s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Service List
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. 3:20-cv-00301 SLG
Page 2 of 2
            Case 3:20-cv-00301-SLG Document 5 Filed 12/08/20 Page 2 of 2
